Citation Nr: 1307902	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-15 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for left leg disability.

3.  Entitlement to service connection for a left hip disability as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability as secondary to a left knee disability.

5.  Entitlement to service connection for a right knee and leg disabilities as secondary to a left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, had active service in the Army Reserve from February 1956 to February 1958 and from December 6, 1961, to January 31, 1962.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, in June 2011, in August 2011, and in July 2012, the Board remanded the claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
As a result of the remand in July 2012, additional service treatment records were received and further development is needed and the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In September 2011, the Veteran was examined by VA and a VA medical opinion was obtained on the question of whether the claimed left knee disability was related to service.  The service treatment records included a one page cover sheet, showing that the Veteran was admitted in December 1957 for observation of left knee pain. 

In the Board's remand in July 2012, the Board requested and the inpatient records for the admission in December 1975 were obtained.  




As the additional records have not been considered by in an opinion by a VA examiner, further development under the duty to assist is needed.  

A decision on the remaining claims is deferred until the claim of service connection for a left knee disability is finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:

a).  Whether it is undebatable that the Veteran had pre-existing left knee disability, namely, instability after a knee injury at age 12, which resulted in a laceration and, if so, is it also undebatable the pre-existing left knee disability did not permanently increase in severity beyond the pre-existing instability, that is, a irreversible worsening of the disability beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the pre-existing condition?

b).  If the Veteran did not have a pre-existing left knee disability, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left knee disability, degenerative joint disease by X-ray:



Is a progression of the left knee findings documented during hospitalizations in January 1957 and in December 1957 in service or the development of a new and separate condition unrelated to service?

The Veteran's file must be made available to the VA examiner for review.

2. After the above development, adjudicate the claim of service connection for a left knee disability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



